FILED
                             NOT FOR PUBLICATION                            DEC 16 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


EDGAR ARAUJO-GOMEZ,                              No. 12-73837

               Petitioner,                       Agency No. A038-522-926

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 9, 2014**

Before:        WALLACE, LEAVY, and BYBEE, Circuit Judges.

       Edgar Araujo-Gomez, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his request for a continuance. We dismiss

the petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Araujo-Gomez sought a continuance of his removal proceedings in order to

file a petition for a writ of habeas corpus in federal court challenging the state

conviction that rendered him removable. Araujo-Gomez’s habeas petition has now

been dismissed. Araujo v. Napolitano, No. CV 12-7741-GAF (MAN), 2012 WL

4107846, at *2 (C.D. Cal. Sept. 18, 2012). Accordingly, his challenge to the denial

of the continuance to pursue that relief is moot. See Pedroza-Padilla v. Gonzales,

486 F.3d 1362, 1364 n.2 (9th Cir. 2007); see also United States v. Strong, 489 F.3d

1055, 1059 (9th Cir. 2007) (“[A] live case or controversy must be extant at all

stages of review. Otherwise, the case is moot and must be dismissed.” (quotation

marks and internal citation omitted)).

      PETITION FOR REVIEW DISMISSED.




                                           2                                     12-73837